Citation Nr: 1737955	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for eczema.  

2.  Entitlement to service connection for a kidney disability, to include renal insufficiency and renal calculi. 

3.  Entitlement to service connection for a left wrist sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 2004 to November 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and a July 2015 rating decision from the RO in Waco, Texas.  Jurisdiction over the claims file is currently held by the RO in Houston, Texas.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.

In May 2016, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is once again necessary.  In response to the Board's May 2016 remand, the Veteran was provided a VA examination in June 2016 to determine the nature and etiology of the claimed kidney disability.  The VA examiner diagnosed chronic kidney disease, stage 1, but found the claims file lacked objective evidence confirming a diagnosis or treatment for renal insufficiency during service.  The Board finds this opinion is inadequate as it does not address the evidence of kidney problems during service, including abnormal laboratory test results in January 2010 and March 2011, an indication of right kidney stones on a March 2011 ultrasound, and a finding of renal insufficiency in April 2011.  A new VA medical opinion is therefore necessary.

The Board also finds that a VA examination and medical opinion are required under the duty to assist with respect to the claimed left wrist sprain.  VA clinical records document the Veteran's reports of left wrist pain beginning in July 2015, though the Veteran stated that he experienced similar pain during active duty service.  Available service treatment records document findings of a right wrist sprain and decreased motion of the left wrist in May 2011.  While a left wrist disability was not identified during service, the Board finds that a VA medical opinion is necessary before rendering a decision in this case.

Finally, the claims on appeal have not been adjudicated by the AOJ since a statement of the case (SOC) and supplemental statement of the case (SSOC) were issued in July 2016.  Since that time, additional evidence was subsequently added to the record, including relevant VA treatment records and June 2017 VA wrist and skin examinations.   VA regulations require the issuance of a SSOC before a case is returned to the Board except in certain limited circumstances that are not present here.  See 38 C.F.R. § 19.31(c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner with the appropriate expertise to offer a medical opinion on the etiology of the claimed kidney disability.  

After reviewing the claims file, including service treatment records, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's chronic kidney disease is etiologically related to any incident of active duty service, to include the in-service diagnosis of renal insufficiency in April 2011, abnormal laboratory findings in January 2010 and March 2011, and possible right kidney stones on a March 2011 abdominal ultrasound.

A complete rationale must accompany all medical opinions and the examiner must specifically discuss the in-service findings identified above.

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed left wrist disability.  

After physically examining the Veteran and reviewing the claims file, the examiner should identify any currently present left wrist disability and determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the May 11, 2011 finding of abnormal left wrist motion and the Veteran's statements that he experienced left wrist pain during active duty.

A complete rationale must accompany all provided opinions.

3.  Then, readjudicate all the claims on appeal with consideration of all evidence added to the record.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




